Citation Nr: 1419167	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-40 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1961 to February 1985.  He died in January 2008.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2012, the appellant testified before the undersigned acting Veterans Law Judge (VLJ) sitting at the Waco RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

At the time of the Veteran's death, service connection was in effect for hypertension and for perihilar calcifications of both lungs.  

An amended certificate of death, dated in January 2009, notes the immediate cause of the Veteran's death as "Probable acetaminophen overdose associated with therapy for metastatic spindle cell carcinoma."  It was also reported that hypertensive cardiovascular disease was a significant condition contributing to death but not resulting in the underlying cause.  

The appellant submitted an April 2008 statement from Dr. Theresa Eichenwald, MD, an internist.  In her statement, Dr. Eichenwald raised a number of concerns about the Veteran's medical treatment at the VA, to include the time it took to diagnose the Veteran's spindle cell cancer as well as his pain treatment with acetaminophen.  

In a report of July 2009 VA medical opinion, a VA examiner commented that there was no evidence that the Veteran's hypertension played a role in his death.  The examiner opined that it was less likely than not that the Veteran's service-connected hypertension contributed to his cause of death.  

Following the above noted October 2012 hearing with the appellant, the Board sought an outside medical opinion (OMO) in February 2013.  

In an April 2013 opinion, in particular, the non-VA physician providing the OMO commented that in his review of the records he did not see any untimely delay by VA in diagnosing the Veteran's spindle cell carcinoma, nor was there any evidence in literature that hypertension or calcification in the lungs increased the progression of spindle cell cancer.  He also commented that putting the burden on a physician or the hospital for overdoing medications was only justified if the medication was prescribed in the wrong dose or with wrong instructions.  Furthermore, the physician noted,

[The Veteran] had long standing hypertension.  In autopsy finding he had coronary artery disease, which I believe secondary to his diabetes and hypertension both.  Based on labs, signs and symptoms and autopsy finding, [the] veteran did not have any acute myocardial infarction (heart attack).  It is not at least as likely as not that hypertension has contributed to his death.  

Thereafter, in July 2013, the Board sought an addendum medical opinion from the above physician who had provided the OMO in April 2013.  The Board's request noted that the questions it had asked to be answered by the physician were either not answered or only partially answered, although the answer(s) may have been implied in the medical opinion.  In particular, the Board asked three separate questions which pertained to a possible connection between the Veteran's metastatic spindle cell carcinoma and/or his apparent acetaminophen overdose, and the Veteran's service-connected disabilities plus coronary artery disease (CAD).  (Parenthetically, while not service connected for CAD, the evidence reflects that the Veteran was in Vietnam during the Vietnam War.)

A review of the record on appeal does not reflect that an addendum medical opinion was received from the non-VA physician who provided the original OMO in April 2013.  

Subsequently, the Board sought an additional OMO in November 2013 from another physician.  The physician was identified as an "Associate Professor and Chair" of the "Department of Internal Medicine" for a major university school of medicine.  Of note, in its first question, the Board asked the physician whether the Veteran had "ischemic heart disease (as defined under the generally accepted medical definition of that disease)?"  In his December 2013 opinion response, the physician noted that there was a distinction between ischemic heart disease and coronary atherosclerotic heart disease (or CAD).  He indicated that the Veteran, 

. . . has clear evidence of coronary atherosclerotic heart disease with one coronary artery, the left anterior descending, having a lumen that is narrowed by around 75 [percent].  This is the limit that is accepted in the literature to indicate coronary atherosclerosis.  

The physician's ultimate conclusion was that while the Veteran had evidence of CAD he did not have evidence of ischemic heart disease.  Subsequent questions asked by the Board in the OMO request regarding a possible connection between the Veteran's metastatic spindle cell carcinoma and/or acetaminophen overdose and ischemic heart disease, were not answered by the physician in light of his earlier finding that the Veteran did not have ischemic heart disease.  

Of note, in the November 2013 OMO request, in the law and regulations section, the Board cited to 38 C.F.R. § 3.309(e) for the purpose of identifying those diseases that were presumed to be service connected based on herbicide exposure.  In particular, the Board identified ischemic heart disease and that the disease included, among other cardiovascular conditions, CAD.  Thus, for purposes of the Board's opinion request in this instance, ischemic heart disease should have included CAD.  It does not appear that the physician who provided the opinion was necessarily aware that the Board was seeking information on the Veteran's CAD.  

The Board notes that DIC may be shown if, for instance, the Veteran had a service-connected disability for which he did not file a claim during his lifetime that was either the principal or contributory cause of his death.  

In the present case, both OMO opinions, along with the opinion of the July 2009 VA examiner, are unfavorable to the appellant's claims on appeal.  However, both the April 2013 OMO and the December 2013 OMO are incomplete as they lack discussion of a possible connection between the Veteran's metastatic spindle cell carcinoma and/or acetaminophen overdose and his CAD.  Therefore, it is necessary for the Board to seek an additional opinion prior to deciding the appellant's appeal.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A medical opinion concerning the Veteran's death should be obtained from a VA physician board-certified in internal medicine, if available.  In any event, this opinion must be obtained from a physician with appropriate expertise.  The claims folders, access to Virtual VA, and a copy of this remand must be provided to and reviewed by the physician.  

The physician should review the claims folders to include a copy of the Board's November 26, 2013 opinion request to Dr. B. D.  The November 26, 2013 opinion request contains a relevant synopsis of the Veteran's VA medical treatment history leading up to his death in January 2008.  

Additionally, the physician should review the tabbed documents associated with the claims folders, to include the April 2008 statement from Dr. Theresa Eichenwald, MD (located in Vol. #1); the report of July 2009 VA opinion (located in Vol. #2); the April 2013 outside medical opinion from Dr. M. K. (Diplomat American Board-Internal Medicine) (located in Vol. #2); as well as the December 2013 outside medical opinion from Dr. B. D. (Associate Professor and Chair-Department of Internal Medicine) (located in Vol. #2).  

The physician should review all pertinent medical records and render an opinion as to the following questions:

a.  Is it at least as likely as not that the Veteran's probable acetaminophen overdose associated with therapy for metastatic spindle cell carcinoma was causally related to his service-connected disabilities (and/or coronary artery disease)?

b.  Is it at least as likely as not that the service-connected disabilities (and/or coronary artery disease) aggravated the progression of the Veteran's metastatic spindle cell carcinoma beyond that which would ordinarily be expected?

c.  Is it at least as likely as not that the Veteran's service-connected disabilities (and/or coronary artery disease) otherwise contributed to his death?

d.  Does the medical evidence prior to December 2007 support a diagnosis of metastatic spindle cell carcinoma?

e.  Should a physician, exercising the degree of skill and care ordinarily required of the medical profession, have diagnosed the Veteran's cancer prior to December 2007?  

f.  If VA procedures for arriving at a diagnosis or course of treatment failed to conform to ordinary standards of medical care prior to December 2007, would the Veteran's death have been avoided by proper diagnosis and treatment?  

g.  If the cancer, by its very nature, was so overwhelming that death would have occurred even if there had been no delay in diagnosis and treatment, did any such delay by VA in diagnosing the cancer accelerate the Veteran's death or would his death have occurred at about the same time irrespective of such delay?  

h.  Please also comment on the April 2008 discussion/opinion of Dr. Eichenwald, expressing agreement or disagreement with the medical opinions or concerns set forth by her with reasons for such agreement or disagreement.  

i.  Additionally, please comment on the opinion of the VA examiner in the report of July 2009 opinion, expressing agreement or disagreement with the medical opinion set forth by the examiner with the reasons for such agreement or disagreement.   

A discussion of the facts and medical principles involved and an explanation for any opinion provided will be of considerable assistance to the Board.  

If the physician determines that he or she cannot provide an opinion without resorting to speculation, the physician should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws, regulations, and theories of entitlement must be considered.  If the benefits sought on appeal remain denied, the appellant and her representative must be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

